SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
345
KA 07-00949
PRESENT: SCUDDER, P.J., CENTRA, SCONIERS, GORSKI, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

JUNIOR A. BANAH, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (WILLIAM G. PIXLEY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Joseph E.
Fahey, J.), rendered August 24, 2004. The judgment convicted
defendant, upon a jury verdict, of robbery in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of robbery in the second degree (Penal Law §
160.10 [2] [b]). Contrary to defendant’s contention, County Court did
not abuse its discretion in denying defendant’s request for
substitution of counsel without making a further inquiry. It is
apparent from the record that defendant disagreed with defense
counsel’s advice that he accept a favorable plea offer, and thus we
conclude that the court properly determined that defendant’s request
for new counsel was not based upon “good cause” (People v Linares, 2
NY3d 507, 510; cf. People v Sides, 75 NY2d 822, 824-825).

     Defendant failed to preserve for our review his further
contention that the court erred in permitting a police officer to
testify with respect to the victim’s showup identification of
defendant (see People v Jordan, 261 AD2d 947, lv denied 93 NY2d 1003;
see generally People v Love, 57 NY2d 1023, 1025). In any event, any
such error is harmless in light of the overwhelming proof of
defendant’s guilt, i.e., “strong and unequivocal identification
testimony” of the victim (People v Cruz, 214 AD2d 952, 953, lv denied
86 NY2d 793), and the physical evidence recovered in proximity to the
location where defendant was stopped by police, and there is no
significant probability that defendant would have been acquitted but
                                 -2-                           345
                                                         KA 07-00949

for the error (see generally People v Crimmins, 36 NY2d 230, 241-242).




Entered:   March 25, 2011                      Patricia L. Morgan
                                               Clerk of the Court